THE THIRTEENTH COURT OF APPEALS

                                    13-12-00252-CV


                         RAILROAD COMMISSION OF TEXAS
                                      v.
                     GULF ENERGY EXPLORATION CORPORATION


                                    On Appeal from the
                      267th District Court of Calhoun County, Texas
                               Trial Cause No. 09-08-0809


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.



May 29, 2014